NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3035


                     BRUCE A. LOOMIS, JON C. STIERLE,
                  JOSEPH W. BURGE and RICHARD C. LEAVY,

                                                          Petitioners,


                                        v.


                    MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.

     Colin M. Lynch, Zazzali, Fagella, Nowak, Kleinbaum & Friedman, of Newark,
New Jersey, argued for petitioners.

      Jeffrey A. Gauger, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With him on the brief
were B. Chad Bungard, General Counsel; and Rosa M. Koppel, Deputy General
Counsel.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3035


                      BRUCE A. LOOMIS, JON C. STIERLE,
                   JOSEPH W. BURGE and RICHARD C. LEAVY,

                                                     Petitioners,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.

                                  Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            PH0752060225-I-1, PH0752060226-I-1, PH0752060228-I-1,
                          and PH0752060237-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, FRIEDMAN, Senior Circuit Judge, and
      RADER, Circuit Judge)

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED     June 10, 2008                   _/s/ Jan Horbaly____________________
                                          Jan Horbaly, Clerk